Land, J.
This is a suit by the endorsee of a promissory note against the maker.
*240The defence is, a transfer of the note after maturity, by the.payee to the plaintiff, a failure of consideration, and a claim in reconvention or set off against the payee.
The causé was tried by a jury, who found the following verdict: “ Verdict in favor of plaintiff.”
Upon this verdict, a judgment was rendered against the defendant, for the sum of six hundred and twenty-eight dollars and eighty cents, with interest at the rate of eight per cent, per annum, from the first day of March, 1855.
The verdict of the jury was incorrect, and not sufficient to form the basis of a judgment. C. P. 522 ; Hosea v. Miles, 13 L. 109; Collins v. Hamilton, 14 L. 343.
As the defendant unsuccessfully applied for a continuance on the ground of the absence of witnesses, and as the testimony of. the payee of the note was improperly received, to which a bill of exceptions was taken, we will remand the cause.
It is, therefore, ordered, adjudged and decreed, that the judgment be reversed, and the verdict of the jury set aside, and the cause remanded for a new trial, and that the plaintiff pay the costs of this appeal.